Case 4:20-cr-10002-KMM Document 39 Entered on FLSD Docket 06/02/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 20-CR-10002-MOORE

  UNITED STATES OF AMERICA

  vs.

  LYUYOU LIAO,

              Defendant.
  _______________________________/

             SENTENCING MEMORANDUM ON BEHALF OF LYUYOU LIAO

         Defendant Lyuyou Liao, through undersigned counsel, respectfully submits this sentencing

  memorandum in connection with his sentencing on June 4, 2020. Upon consideration of the factors

  set forth in 18 U.S.C. § 3553(a) and for the reasons stated below, a guideline sentence is

  appropriate for Mr. Liao.

                                        INTRODUCTION

         Lyuyou Liao is a 27-year-old Chinese citizen with no criminal history and no history of

  violence. Mitigating circumstances demonstrate that Mr. Liao has fully accepted responsibility

  for his misdemeanor crime – a factor that should be considered when crafting an appropriate and

  reasonable sentence. Upon considering the factors under 18 U.S.C. § 3553(a) and the totality of

  the circumstances, this Court should sentence Mr. Liao within the Guideline range of 0-6 months’

  imprisonment.

            APPLYING THE SENTENCING FACTORS UNDER 18 U.S.C. § 3553

         Based on all the applicable sentencing factors, Mr. Liao’s Guideline range, as calculated

  by the Probation office, is a reasonable sentence under the § 3553 factors, and the Court should

  not vary from the advisory Guideline range.
Case 4:20-cr-10002-KMM Document 39 Entered on FLSD Docket 06/02/2020 Page 2 of 4



         Pursuant to § 3553(a), this Court is to consider a number of factors to arrive at a sentence

  that is sufficient, but not greater than necessary, to accomplish the goals of sentencing – factors

  which include: the nature and circumstances of the offense and the history and characteristics of

  the defendant; the need for the sentence to reflect the seriousness of the offense; and the sentencing

  range determined by the Guidelines calculation.

         Here, an upward variance is not supported by the § 3553(a) factors. Mr. Liao, who is

  charged with a misdemeanor crime, has no prior criminal history. He intends to waive formal

  deportation proceedings and will be immediately deported to China upon his release from the

  Bureau of Prison’s custody. Mr. Liao has been imprisoned since his arrest on December 26, 2019

  – serving just over five months of his sentence already. The Guidelines range has already

  adequately accounted for the circumstances and seriousness of the offense to which Mr. Liao plead

  guilty – that is, entering a military installation for the purpose taking photographs. There are no

  aggravating factors present in this case that would take it out of the “heartland” of cases considered

  by the Sentencing Commission when formulating the Guidelines. See 18 U.S.C. § 3553(b)(1).

         The government, in its Motion for an Upward Variance [ECF No. 37], provides no

  particular reason why the Court should vary upward in sentencing Mr. Liao. The government

  states that this case is similarly situated to a previous case – United States v. Zhao Qianli, Case

  No. 18-CR-10035 (S.D. Fla. 2018). However, unlike in Qianli, the government has not presented

  any evidence that Mr. Liao has not fully accepted responsibility for his actions. See, e.g., United

  States v. Qianli, Government’s Motion for Upward Variance [ECF No. 18] (explicating several

  specific facts in support of upward variance). In fact, evidence to the contrary exists here. Mr.

  Liao has cooperated with the government, already voluntarily meeting with them twice for




                                                    2
Case 4:20-cr-10002-KMM Document 39 Entered on FLSD Docket 06/02/2020 Page 3 of 4



  numerous hours. Mr. Liao is scheduled to again meet with the government on the morning of his

  sentencing.

         The reasonableness of Mr. Liao’s sentence should also be considered in the context of the

  worldwide COVID-19 pandemic, which has especially affected prison populations. Over the past

  months, courts and prisons have worked diligently to create safer prisons by releasing thousands

  of non-violent offenders, the vast majority of whom have been convicted of felonies and have

  years remaining on their sentences. Here, Mr. Liao has pled guilty to a misdemeanor crime and

  has already served more than five months in prison. A Guideline sentence of 0-6 months would

  not only reflect the serious nature of the crime, but it would also promote the nation’s current

  objective of limiting incarceration to avoid widespread infection.

                                          CONCLUSION

         For the foregoing reasons, we respectfully request that this Court sentence Mr. Liao within

  the stated Guideline range of 0-6 months’ imprisonment.


  Dated: June 2, 2020
                                                       Respectfully submitted,

                                                       /s/ Daniel L. Rashbaum
                                                       Daniel L. Rashbaum
                                                       Fla. Bar No. 75084
                                                       drashbaum@mnrlawfirm.com

                                                       MARCUS NEIMAN & RASHBAUM LLP
                                                       2 South Biscayne Boulevard, Suite 1750
                                                       Miami, Florida 33131
                                                       Telephone: (305) 400-4260
                                                       Facsimile: (866) 780-8355

                                                       Counsel for Defendant Lyuyou Liao




                                                  3
Case 4:20-cr-10002-KMM Document 39 Entered on FLSD Docket 06/02/2020 Page 4 of 4



                                 CERTIFICATE OF SERVICE
         I hereby certify that a true and correct copy of the foregoing was filed with the Court via

  the Court’s CM/ECF System on June 2, 2020, on all counsel or parties of record.

                                                      /s/ Daniel L. Rashbaum
                                                      Daniel L. Rashbaum




                                                  4
